United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Linthicum, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-918
Issued: August 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2013 appellant filed a timely appeal from an Office of Workers’
Compensation Programs (OWCP) overpayment decision dated December 18, 2012. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether appellant received a $5,196.42 overpayment of
compensation; and (2) whether he was at fault in the creation of the $5,196.42 overpayment and,
therefore, ineligible for waiver of recovery; and (3) whether OWCP properly found the
overpayment should be recovered by deducting $1,000.00 monthly from appellant’s continuing
compensation payments.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 4, 2006 appellant, then a 47-year-old lead transportation security screener,
filed an occupational disease claim (Form CA-2) alleging that he developed a foot injury as a
result of factors of his federal employment. By decision dated October 19, 2006, OWCP
accepted the claim for temporary aggravation of preexisting cellulitis, great toe right. Appellant
stopped work on September 4, 2006 and received wage-loss compensation for total disability
effective October 5, 2006 for which he was placed on the periodic rolls.
On October 11, 2006 appellant filed a claim for compensation (Form CA-7) for wageloss compensation beginning October 4, 2006. He initially claimed his wife as a dependent who
was living with him. The record reflects that appellant submitted affidavits of earnings and
employment (Form CA-1032) beginning August 29, 2007.
The form explained the
circumstances under which appellant would be entitled to augmented compensation for
dependents and stated that he may claim compensation for a spouse who lives with him.2
On March 8, 2011 appellant signed a Form CA-1032 claiming that he was separated from
his wife and that she no longer lived with him. He listed the date of separation as March 6, 2011
and stated that he did not make regular direct payments for her support.
On a March 21, 2012 Form CA-1032, appellant stated that he was married but no longer
living with his wife, listing the date of separation as December 31, 2010.
OWCP, however, did not reduce appellant’s compensation from the augmented
compensation rate to the basic 2/3 compensation rate without dependents.
On May 23, 2012 OWCP made preliminary findings that appellant received an
overpayment of $5,196.42 for the period December 31, 2010 through May 5, 2012 and was at
fault in its creation. It pointed out that he was aware or reasonably should have been aware that
there was no entitlement at the augmented three-fourths rate because there was no eligible
dependent when he separated from his wife on December 31, 2010. In an attached
memorandum, OWCP calculated that he received $46,652.78 in compensation from
December 31, 2010 to May 5, 2012 at the 75 percent augmented rate. Appellant should have
been paid compensation at 66 percent from December 31, 2010 to May 5, 2012 in the amount of
$41,456.36. The amount of $41,456.36 was subtracted from the $46,652.78 received during that
period to total an overpayment of $5,196.42. OWCP stated that although it was in error for
continuing to issue checks for disability at the 75 percent rate after appellant advised that he was
no longer claiming a dependent, this did not excuse his acceptance of such checks which he
knew or should have known were inappropriate. Appellant was informed of his options if he
wished to contest the fact or amount of overpayment or request a waiver of recovery and was
provided with an overpayment recovery questionnaire (Form OWCP-20).

2

The form noted that a claimant who has no eligible dependents is paid compensation at 66 2/3 percent of the
applicable pay rate. A claimant who has one or more eligible dependents is paid compensation at 75 percent of the
applicable pay rate.

2

On June 11, 2012 appellant contested OWCP’s preliminary determination and requested
a precoupment hearing. He stated that he had notified OWCP of his change in dependent status
multiple times and nothing was done to correct his compensation benefits.
At the October 9, 2012 hearing, appellant testified that he and his wife began living apart
in December 2010. He had no children with whom he lived or supported. Appellant argued that
he disagreed with the finding of fault as he had informed OWCP that his wife was no longer a
dependent multiple times. When no action was taken to correct his compensation rate, he
thought that he might have misunderstood his entitlement and was eligible for dependent status
because he was still technically married. Appellant further stated that his payments were made
by direct deposit and he did not know how to return them. The record was held open for 30
days.
On November 10, 2012 appellant completed an overpayment recovery questionnaire. He
listed his monthly income as $2,439.00 every four weeks. Appellant also stated that he received
$45.00 in social security benefits every month. He added the $2,439.00 to the $45.00 in social
security benefits for a total of $2,484.00. Appellant then added $3,050.00 to that amount, which
he noted as gross net, for a total of $5,534.00 in total monthly income. He listed various monthly
expenses totaling $3,453.00 and provided some documents in support of his expenses. Appellant
also stated that he had $200.00 in his checking account.
By decision dated December 18, 2012, OWCP finalized the preliminary determination
finding that appellant was overpaid in the amount of $5,196.42 for the period December 31, 2010
through May 5, 2012 because there was no eligible dependent after December 31, 2010 when he
and his wife separated. It found that appellant was at fault in the creation of the overpayment.
OWCP determined that a repayment of the overpayment at $1,000.00 from continuing
compensation was reasonable and appropriate.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA3 provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.4 When an overpayment has been made to an individual because of an error
of fact or law, adjustment shall be made under regulations prescribed by the Secretary of Labor
by decreasing later payments to which the individual is entitled.5
The basic rate of compensation paid under FECA is 66 2/3 percent of the injured
employee’s monthly pay.6 Under section 8110 of FECA, an employee is entitled to
compensation at the augmented rate of three-fourths of his or her weekly pay if he or she has one
or more dependents. A dependent means a wife if: (a) she is a member of the same household
3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8102(a).

5

Id. at § 8129(a).

6

Id. at § 8105(a); see also Ralph P. Beachum, Sr., 55 ECAB 442, 445 (2004).

3

as the employee; (b) she is receiving regular contributions from the employee for his support; or
(c) the employee has been ordered by a court to contribute to her support.7
ANALYSIS -- ISSUE 1
Appellant’s wife was claimed as a dependent and OWCP accordingly paid wage-loss
compensation at the augmented rate of 75 percent. As noted on his March 21, 2012 Form
CA-1032, appellant and his wife were separated beginning December 31, 2010. He advised that
his wife was no longer living in the same household and that he did not provide any regular
support to his wife following their separation. The Board finds that, pursuant to FECA,
appellant’s wife was no longer a dependent after December 31, 2010.
The record confirms that he continued to receive compensation at the augmented rate for
dependents through May 5, 2012. An overpayment of compensation is therefore established.
The amount of compensation actually paid during this period ($46,652.78) less the compensation
appellant should have received at the correct pay rate ($41,456.36) establishes the amount of the
overpayment ($5,196.42). Compensation payment worksheets in the record confirm these
figures. The Board will therefore affirm OWCP’s December 18, 2012 decision on the issues of
fact and amount of overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA8 provides that an overpayment of compensation shall be
recovered by OWCP unless incorrect payment has been made to an individual who is without
fault and when adjustment or recovery would defeat the purpose of FECA or would be against
equity and good conscience.9 Thus, OWCP may not waive the overpayment of compensation
unless appellant was without fault.10 Adjustment or recovery must, therefore, be made when an
incorrect payment has been made to an individual who is with fault.11
On the issue of fault, section 10.433 of OWCP’s regulations, provides that an individual
will be found at fault if he or she has done any of the following:
“(1) made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; (2) failed to provide information which he or
she knew or should have known to be material; or (3) accepted a payment which
he or she knew or should have known was incorrect.”12

7

Id. at § 8110(a)(2).

8

Id. at § 8129(b).

9

Michael H. Wacks, 45 ECAB 791, 795 (1994).

10

Norman F. Bligh, 41 ECAB 230 (1989).

11

Diana L. Booth, 52 ECAB 370, 373 (2001); William G. Norton, Jr., 45 ECAB 630, 639 (1994).

12

20 C.F.R. § 10.433(a).

4

With respect to whether an individual is without fault, section 10.433(b) of OWCP’s
regulations provide in relevant part:
“Whether or not [OWCP] determines that an individual was at fault with respect
to the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those
circumstances and the individual’s capacity to realize that he or she is being
overpaid.”13
ANALYSIS -- ISSUE 2
OWCP found that appellant was at fault in the creation of the overpayment because he
accepted a payment which he knew or should have known to be incorrect. In order for OWCP to
establish that he was at fault in creating the overpayment of compensation, it must show that, at
the time he received the compensation in question, he knew or should have known that the
payment was incorrect.14 With respect to whether an individual is with fault, section 10.433(b)
of OWCP’s regulations provide that whether or not OWCP determines that an individual was
with fault with respect to the creation of the overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the complexity of the
circumstances and the individual’s capacity to realize that he or she is being overpaid.15
The Board finds that appellant was at fault in creating the overpayment from
December 31, 2010 through May 5, 2012.16 Appellant completed Forms CA-1032 on August 29,
2007, March 8, 2011 and March 21, 2012 which provided him with the definition of a dependent,
explaining that he was not entitled to receive compensation at the augmented rate if he did not
have dependents. By signing the CA-1032 forms, he had notice that he was not entitled to
compensation at the augmented rate. Appellant did not claim dependents on the CA-1032 forms
beginning March 8, 2011 and noted on the form that he was separated from his spouse, no longer
living with her and not providing her support. Thus, he knew or should have known that the
compensation he received at the augmented rate after December 31, 2010 was incorrect when he
ceased living with his wife.
Appellant contends on appeal that he informed OWCP about the change in his marital
status, that he did not mislead OWCP, correctly noted that he no longer had dependents on the
CA-1032 forms and called OWCP to inform them of the incorrect payments but still received
payment at the augmented rate.17 He stated that he thought that he might have been entitled to
the augmented compensation because he was still married after OWCP failed to correct the rate.
13

Id. at § 10.433(b); Diana L. Booth, supra note 11.

14

Franklin L. Bryan, 56 ECAB 310 (2005).

15

20 C.F.R. § 10.433(b); F.A., Docket No. 08-1519 (issued December 18, 2008); see also Otha J. Brown, 56
ECAB 228 (2004) (each recipient of compensation benefits is responsible for taking all reasonable measure to
ensure that payments he or she receives from OWCP are proper).
16

L.J., Docket No. 10-2322 (issued August 3, 2011).

17

K.T., Docket No. 09-2075 (issued August 23, 2010).

5

The Board notes that even if an overpayment resulted from negligence by OWCP, this does not
excuse a claimant from accepting payments that the claimant knew or should have been expected
to know was incorrect.18 In cases involving a series of incorrect payments, where the requisite
knowledge is established by documentation from OWCP or simply with the passage of time and
opportunity for discovery, the claimant will be at fault for accepting the payments subsequently
deposited.19 As appellant is not without fault in the creation of the overpayment, he is not
eligible for waiver of recovery of the overpayment. OWCP is required by law to recover the
overpayment.20
LEGAL PRECEDENT -- ISSUE 3
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP. This information will be used to
determine the repayment schedule, if necessary.21
When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as soon as the
error is discovered or his or her attention is called to the same. If no refund is made, OWCP
shall decrease later payments of compensation, taking into account the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.22
ANALYSIS -- ISSUE 3
Appellant receives $2,151.15 in continuing compensation benefits every 28 days pursuant
to his 2006 occupational claim. OWCP determined the overpayment could be recovered by
deducting $1,000.00 from his continuing compensation payments. The Board notes that a
claimant is responsible for submitting necessary information with respect to income, expenses
and assets as required by OWCP.23 In this case, appellant submitted limited information
regarding his financial circumstances and his income and expenses were not sufficiently
documented.
OWCP’s hearing representative noted that appellant was receiving approximately
$2,151.15 every 28 days in wage-loss compensation. The overpayment questionnaire indicates
that appellant has monthly income of $5,534.00 and monthly expenses of $3,453.00. OWCP
considered the amount of his assets and the extent his monthly income exceeded his monthly
18

Danny E. Haley, 56 ECAB 393 (2005).

19

See J.W., Docket No. 10-1271 (issued February 3, 2011); see also Karen K. Dixon, 56 ECAB 145 (2004).

20

No waiver of an overpayment is possible if the claimant is at fault in creating the overpayment. L.J., 59 ECAB
264 (2007).
21

20 C.F.R. § 10.438.

22

Id. at § 10.441(a).

23

Id. at § 10.438.

6

expenses. It determined that appellant had a surplus of $2,081.00 monthly in excess income.
The evidence indicates that the hearing representative did consider the financial circumstances of
the claimant and other factors to minimize the hardship in accord with 20 C.F.R. § 10.441.24
Therefore, OWCP properly required repayment of the overpayment by deducting $1,000.00 from
appellant’s continuing compensation payments every 28 days.25
On appeal, appellant argues that he cannot pay his bills and that deducting $1,000.00 a
month from his continuing compensation payments is causing him severe hardship. The Board
finds that OWCP determined appellant’s monthly surplus and excess income based on the
information he provided in his overpayment recovery questionnaire. As noted, appellant
provided limited information but OWCP’s hearing representative did consider the evidence of
record and supported his findings.26 Thus, the payment schedule was reasonable in the absence
of any additional financial documentation.27 The Board finds that OWCP properly determined
that the overpayment should be recovered by deducting $1,000.00 from continuing
compensation.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation during the period December 31, 2010 through May 5, 2012 in the amount of
$5,196.42. The Board further finds that it properly determined that appellant was at fault in
creating the overpayments and, therefore, ineligible for waiver. The Board also finds that
OWCP properly directed recovery of the $5,196.42 overpayment at the rate of $1,000.00 every
four weeks from appellant’s continuing compensation payments.

24

W.M., Docket No. 13-291 (issued June 12, 2013).

25

M.G., Docket No. 07-2317 (issued April 11, 2008).

26

See S.C., Docket No. 12-1871 (issued February 26, 2013).

27

D.E., Docket No. 07-27 (issued April 6, 2007); 20 C.F.R. § 501.2(c).

7

ORDER
IT IS HEREBY ORDERED THAT the December 18, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 12, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

